Citation Nr: 1608052	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a May 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Medical evidence has been submitted after the statement of the case was issued.  There is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013 unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Here, the representative has not explicitly requested AOJ review.  38 C.F.R. § 20.1304(c) (2015).  As such, the Board finds the appeal is ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not present in service or until many years thereafter, and the most probative evidence indicates the condition is not related to service.  

2.  The Veteran's tinnitus was not present in service or until many years thereafter, and the most probative evidence indicates the condition is not related to service.



CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2010.

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports. 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge (VLJ) identified the issues to     the Veteran, who testified as to the events in service, his symptomatology, and     his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease      of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at the time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by   the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA units have been converted to ISO-ANSI units.  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that noise exposure from his duties as a jet engine mechanic during service caused his hearing loss and tinnitus.  The Veteran's service personnel records confirm his duties as jet engine mechanic during service, and acoustic trauma is conceded. 

In this case, the November 2010 VA examination demonstrated audiological findings that reflect a bilateral hearing loss disability pursuant to the criteria           of 38 C.F.R. § 3.385.  Additionally, the Veteran reported tinnitus during the examination.  Thus, current disabilities have been established.  The question becomes whether the current hearing loss disability and tinnitus are related to service.

Service treatment records show that during his August 1964 enlistment examination the Veteran's ears and ear drums were normal, and his audiometric testing, when converted to ISO-ANSI standards, showed puretone thresholds at 500, 1000, 2000, 4000 Hertz to be 5, 0, 0, -5 decibels respectively in the right ear and 10, 10, 0, -5 decibels respectively in the left ear.  Testing in June 1965 revealed converted puretone thresholds of 5 decibels or less in the right ear, and 15 decibels or less in the left ear at the relevant frequencies.  Audiometric testing in May 1966 showed converted puretone thresholds of 15 decibels or less in both ears at the relevant frequencies.  Physical examination of the ears in August 1966 showed normal ears and ear drums, and his audiometric testing showed converted puretone thresholds  of 15 decibels or less bilaterally.  He denied ear trouble, running ears, and hearing loss on the accompanying Report of Medical History.  During his September 1967 examination, the Veteran's ears and ear drums were again normal; audiometric testing showed converted puretone thresholds to be 5 decibels or less in the right  ear and 15 decibels or less in the left ear at the relevant frequencies.  During the Veteran's August 1968 separation examination, his ears and ear drums were again normal, and audiometric testing using ISO-ANSI standards showed puretone thresholds at 500, 1000, 2000, 3000, 4000 Hertz to be 0 decibels for all frequencies in the right ear and 10, 0, 0, 0, 5 decibels respectively in the left ear.  He denied ear trouble, running ears, and hearing loss on the accompanying Report of Medical History.

The first evidence of record of the Veteran's audiometric testing following service    is a hearing diagnostic report by the Veteran's employer dated in July 2004.  This document recorded the Veteran's original baseline testing from March 1981, showing puretone thresholds at 500, 1000, 2000, 3000, 4000 Hertz to be 5, 5, 0, 5, 5 decibels respectively in the right ear and 0, 5, 0, 5, 5 decibels respectively in the left ear.  This document also recorded audiometric results from June 1989, showing puretone thresholds of 10, 10, 0, 15, 70 decibels in the right ear and 5, 10, 0, 10, 20 decibels    in the left ear at those same frequencies.  Testing in September 2003 showed puretone thresholds of 15, 20, 10, 20, 75 decibels in the right ear and 10, 20, 5, 35, 40 decibels in the left ear at the relevant frequencies.  At that time, the Veteran reported that he was having some difficulties with localization of speech and sounds and that he felt his hearing ability in the right ear was worse than the left.  He stated that he had been aware of some hearing difficulties for the last 15 years and that he felt that certain medical conditions, diseases, or medications may have contributed to his hearing loss; he was not specific as to the types of conditions.  He also reported having constant tinnitus in the right ear.  He stated he had had an ear infection more than 5 years before this test.  The Veteran also described his exposure to the jet aircraft noise in the Air Force.  He denied being exposed to noise trauma through hunting, firecrackers, or large machinery, including auto/motorcycle racing.  He did not recall working any noisy jobs at prior employment.  He had started working at this job in December 1977 as an aircraft lead mechanic.  He felt that there had been some work noise exposure,    but he also stated that he had worn hearing protection since being hired in noise designated areas.  The audiologist stated that there had been a shift in the Veteran's hearing when compared to his baseline.  He reported that past ear infections, military, and work noise exposures may have had some influence on the Veteran's hearing.  The audiologist opined that "it appears that at least part of this loss could be related to work noise exposures, in the left ear."  Subsequent testing from the employer continued to reflect hearing loss disability and complaints of tinnitus. 

As hearing loss and tinnitus were not shown in service or for many years thereafter, competent evidence linking the current conditions with service is required to establish service connection.  On this question there is a private opinion in favor of the claim and a VA examiner's opinion against the claim.

The Veteran underwent a VA examination in November 2010.  He reported experiencing hearing loss and tinnitus since approximately the 1980s.  He stated     that he was exposed to jet engine noise but wore hearing protection while serving      in the military.  After service, the Veteran continued to work near jet engines while wearing hearing protection.  He reported right ear tinnitus beginning in the 1980s and left ear tinnitus starting in 2008.  Following audiometric testing, the VA examiner diagnosed mild sensorineural hearing loss with normal speech recognition in both ears.  At that time, the VA examiner did not given an opinion as to whether the Veteran's hearing loss and reported tinnitus were related to his service.  

In April 2011, another VA examiner, after reviewing the Veteran's claims file,  opined that it was less likely than not that the Veteran's hearing loss originated from his noise exposure in the military.  The VA examiner cited the Veteran's normal puretone hearing tests from his enlistment and separation examinations in the military, as well as his puretone hearing screen completed as part of a hearing conservation program at the Veteran's post-service employment, which showed his hearing to be within normal limits bilaterally in 1981with a deterioration occurring after that date.  The VA examiner also opined that the Veteran's tinnitus was less likely than not due to acoustic trauma he suffered while serving in the military.  The VA examiner stated that the Veteran did not complain of tinnitus during the interview process and stated that he had not had tinnitus for years.

The Board finds the opinion of the April 2011 VA examiner to be entitled to greatest probative weight.  This opinion was provided following review of the claims file and the November 2010 examination of the Veteran, and provided adequate rationale for the conclusions reached, to include consideration of the Veteran's in-service and post-service audiological testing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the Board finds the favorable opinion of the January 2016 private physician is entitled to significantly less probative weight.  That physician opined that the Veteran "has suffered hearing loss due to chronic excessive exposure to loud noises from his job at the Air Force Base working around jet engines"; in     the margins of the letter, "also tinnitus" was written.  The physician stated that      he had been seeing the Veteran since 2008.  However, the letter did not include   any rationale for the opinion and did not address the in-service and post-service audiometric findings revealing hearing within normal limits through 1981 or the post-service occupation.  Accordingly, the opinion is afforded little probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

While the Veteran believes that his current hearing loss and tinnitus are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hearing loss and tinnitus are matters not capable of lay observation, and require medical expertise to determine.  While the Veteran is competent to attest to the presence of tinnitus, he has not alleged the condition began in service.  Rather, he reported during his November 2010 VA examination that the onset of tinnitus in his right ear was sometime in the 1980s and onset in the left ear was 2008, and testified that his tinnitus did not begin in service.  As the Veteran's tinnitus was not shown by competent and credible evidence to have arisen in service or within a year of service, competent evidence linking the condition to service is necessary.  Because tinnitus can have many causes, the Veteran's opinion as to etiology of his tinnitus is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss and tinnitus is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

The Board notes that the Veteran has submitted medical articles including a decibel comparison chart, a discussion of the absolute threshold of hearing, Occupational Safety & Health Administration (OSHA) regulations, and an AMC Museum fact sheet on one of the types of jets the Veteran worked on during service, as well as articles discussing the steps the Air Force is now taking in response to the rising incidence of hearing loss and tinnitus and discussing the effect of one-time exposures to extremely loud noises.  However, these articles are not specific to the Veteran and do not address the facts in his case.  As such, they are afforded little probative weight; the Board finds the opinion of the VA examiner, which is specific to the facts of this case, to be significantly more probative as to the relationship between the Veteran's hearing loss and tinnitus and his service. 

In sum, the Board finds that the most probative evidence is against the finding that the Veteran's hearing loss and tinnitus arose in service, manifested within one year following discharge from service, or are related to service.  Accordingly, the criteria for service connection are not met and the claims for service connection are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


